J-S05025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JEFFREY ANTHONY LEDONNE                    :
                                               :
                       Appellant               :   No. 1003 WDA 2017

              Appeal from the Judgment of Sentence April 10, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0013658-2016,
               CP-02-CR-0013659-2016, CP-02-CR-0013660-2016


BEFORE:      OLSON, J., OTT, J., and STRASSBURGER, J.

JUDGMENT ORDER BY OTT, J.:                           FILED FEBRUARY 15, 2018

        Jeffrey Anthony Ledonne appeals from the judgment of sentence

imposed April 10, 2017, in the Allegheny County Court of Common Pleas. The

trial court sentenced Ledonne to an aggregate term of two to four years’

imprisonment, followed by three years’ probation, after he entered guilty pleas

in three separate cases.1 At issue herein are the sentences at Docket Numbers

CP-02-CR-13658-2016 and CP-02-CR-13659-2016, imposed for his failure to

comply with the registration and verification requirements of the Sexual

Offender Registration and Notification Act (“SORNA”).2        In addition to this
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
1We note Ledonne does not challenge the sentence imposed at Docket
Number CP-02-CR-13660-2016 following his guilty plea to one count of theft.

2   42 Pa.C.S. §§ 9799.10-9799.41.
J-S05025-18



appeal, Ledonne has filed a petition requesting we remand this case to the

trial court for consideration of the Pennsylvania Supreme Court’s recent

decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017). As both

the trial court and the Commonwealth agree that a remand is appropriate,3

we vacate the judgments of sentence imposed at Docket Numbers 13658-

2016 and 13659-2016, and grant Ledonne’s petition for remand.

        In Muniz, the Pennsylvania Supreme Court held the registration

requirements under SORNA are punitive in nature, and, consequently, the

retroactive application of SORNA’s registration provisions violates the ex post

facto clause of the United States Constitution.4 Id. at 1218. In the present

case, Ledonne’s registration requirements arose from his guilty plea in two

sexual assault cases: (1) a plea entered on March 22, 2010, to one count of

statutory sexual assault, and (2) a plea entered on June 17, 2016, to one

count of indecent assault (victim less than 13 years old). 5        See N.T.,

4/10/2017, at 11. Pursuant to Muniz, Ledonne should not have been required

to register under SORNA for the statutory sexual assault offense because the

____________________________________________



3   See Trial Court Opinion, 9/5/2017, at 4; Commonwealth’s Brief at 10.

4 Justice Dougherty, writing the Opinion Announcing the Judgment of the
Court, also held the provisions in SORNA violated the ex post facto clause of
the Pennsylvania Constitution. See Muniz, supra, 164 A.3d at 1223.
However, a majority of the Justices did not join that part of the opinion.

5   See 18 Pa.C.S. §§ 3122.1 and 3126(a)(7), respectively.


                                           -2-
J-S05025-18


crime occurred prior to the enactment of SORNA. However, with regard to

Ledonne’s 2016 guilty plea to indecent assault, the record does not establish

when the offense underlying that plea occurred.     Therefore, is it unclear

whether application of SORNA would be constitutional under Muniz.

     Accordingly, we vacate the judgment of sentence imposed on Docket

Numbers CP-02-CR-13658-2016 and CP-02-CR-13659-2016, and remand for

reconsideration of those convictions in light of Muniz. Because Ledonne does

not challenge his conviction of theft at Docket Number 13660-2016, we affirm

the judgment of sentence imposed at that docket.

     Judgment of sentence affirmed in part and vacated in part. Petition for

remand granted. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/15/2018




                                    -3-